Pruco Life Insurance Company of New Jersey Sun-Jin Moon Vice President and Assistant Secretary Law Department Pruco Life Insurance Company of New Jersey 213 Washington Street Newark, NJ 07102-2992 (973) 802-9496 fax: (973) 802-9560 April 17, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Pruco Life of New Jersey Variable Contract Real Property Account - CIK No. 0000829114 Request for Withdrawal of Pre-Effective Amendment No. 1 to Registration Statement on Form S-1, File No. 333-180198. Ladies and Gentlemen: Pre-Effective Amendment No. 1 to the above-referenced registration statement on Form S-1 was filed and accepted on April 12, 2012 (Accession No. 0001193125-12-160500).This amendment was inadvertently filed as a Form Type S-3/A in the submission header. On behalf of the Pruco Life of New Jersey Variable Contract Real Property Account, we request withdrawal of the above-referenced Pre-Effective Amendment No. 1 to Registration Statement on Form S-1, File No. 333-180198 pursuant to Rule 477(a) under the Securities Act of 1933.This request is filed prior to the effective date of such amendment; and no securities were sold in connection with, or in reliance on, such amendment. Sincerely, /s/ Sun-Jin Moon Sun-Jin Moon Pruco Life Insurance Company of New Jersey via EDGAR
